EXHIBIT MICROCHIP TECHNOLOGY INCORPORATED MANAGEMENT INCENTIVE COMPENSATION PLAN (as amended by the Board of Directors on August 14, 2008) 1.Purposes of the Plan.The Plan is intended to increase shareholder value and the success of the Company by motivating our key management and senior technical employees to: (1)perform to the best of their abilities, and (2)achieve the Company’s objectives.The Plan’s goals are to be achieved by providing such personnel with incentive awards based on the achievement of goals relating to the performance of the Company, on the achievement of individual performance goals, retention-based bonuses, or nonrecurring awards for performance beyond that expected. 2.Definitions. (a)“Award” means, with respect to each Participant, the award determined pursuant to Section7(a) below for a Performance Period.Each Award is determined by a Payout Basis for a Performance Period, subject to the Committee’s authority under Section 7(a) to increase, eliminate or reduce the Award otherwise payable. (b)“Base Salary” means as to any Performance Period, the Participant’s annualized salary rate on the last day of the Performance Period.Such Base Salary shall be before both (a)deductions for taxes or benefits, and (b)deferrals of compensation pursuant to Company-sponsored plans. (c)“Board” means the Board of Directors of the Company. (d)“Cash Position” means the Company’s level of cash and cash equivalents. (e)“Code” means the Internal Revenue Code of 1986, as amended. (f)“Committee” means the Compensation Committee of the Board, or a sub-committee of the Compensation Committee, which shall consist solely of two or more members of the Board who are not employees of the Company and who otherwise qualify as “outside directors” within the meaning of Section 162(m). (g)“Company” means Microchip Technology Incorporated or any of its subsidiaries (as such term is defined in Code Section 424(f)). (h)“Earnings Per Share” means as to any Fiscal Quarter or Fiscal Year, the Company’s or a business unit’s Net Income, divided by a weighted average number of common shares outstanding and dilutive common equivalent shares deemed outstanding, determined in accordance with generally accepted accounting principles. (i)“Fiscal Quarter” means a fiscal quarter of the Company. (j)“Fiscal Year” means a fiscal year of the Company. (k)“Gross Margin” means the Company’s or a business unit’s net sales for the Fiscal Quarter or Fiscal Year less the Company’s or a business unit’s, as applicable, cost of goods sold for the Fiscal Quarter or Fiscal Year, determined in accordance with generally accepted accounting principles. (l)“Net Income” means as to any Fiscal Quarter or Fiscal Year, the income after taxes of the Company for the Fiscal Quarter or Fiscal Year determined in accordance with generally accepted accounting principles. (m)“Operating Cash Flow” means the Company’s or a business unit’s sum of Net Income plus depreciation and amortization less capital expenditures plus changes in working capital comprised of accounts receivable, inventories, other current assets, trade accounts payable, accrued expenses, product warranty, advance payments from customers and long-term accrued expenses, determined in accordance with generally accepted accounting principles. (n)“Operating Expenses” means the sum of the Company’s or a business unit’s research and development expenses and selling and general and administrative expenses during a Fiscal
